DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 15-29 have been withdrawn.
Claims 1-14 have been examined on the merits.

Election/Restrictions
Claims 15-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/22/2022.

The traversal is on the ground(s) that it would not be burdensome. This is not found persuasive because regardless of search method, inventions of different limitations will require different search strategies, and times to consider the relevancy of collective references would 

Specifically, the flexible lithium ion battery of invention I (claims 1-14) can be made by another and materially different process than that of Invention II (claims 15-19). Inventions III (claims 20-28) and I, and IV (claim 29) and I are related as combination and subcombination. In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention I requires two self standing electrode packaged in a flexible packaging and Invention III requires only one self standing electrode in communication with an electrical component and because Invention I requires two or more flexible self standing electrodes whereas Invention IV requires only one self standing electrode.

The requirement is still deemed proper and is therefore made FINAL.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 03/10/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.
Claim Interpretation
Regarding the interpretation of claim 3, “the term ‘free of current collector’ refers to an electrode or self-standing electrode without a metal based current collector” ([0078]), as is consistent with the instant specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/560,731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter set forth in claim 1 of the instant application is contained in full in claim 7 of the copending application.

Claim 7 of the copending application recites a flexible lithium ion battery comprising at least two or more flexible and self standing (as evidenced by instant claim 8) electrodes, with tabs extending from the electrodes, wherein the battery tabs extend past a flexible pouch. Further, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, the shape recited in the instant claim 1 fails to patentably distinguish the instant claim 1 from claim 7 of the copending application. Therefore, claim 7 of the copending application teaches the requirements of the instant claim 1 in full.

Claims 2-14 are provisionally rejected based on their dependence on the instant claim 1.

	


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US-20150207143-A1).

Regarding claim 1, Wu discloses a flexible lithium ion battery ([0056]; Fig. 2, 11; element 100), the flexible lithium ion battery (100) comprising: 

two or more flexible self-standing electrodes (“free-standing structure”; [0044]; [0047]; [0051]; “cathode electrode 10, the anode electrode 20”; [0056]; Fig. 2; elements 10 and 20), 

each flexible self-standing electrode (10, 20) comprising one or more conductive battery tabs (Fig. 2, 1; elements 16 and 26) attached to and extending from each flexible self- standing electrode (10, 20); 


    PNG
    media_image1.png
    440
    565
    media_image1.png
    Greyscale
flexible material packaging (“soft package structure 40 a”; [0056]) operative to contain the two or more flexible self- standing electrodes (10, 20), 

wherein the conductive battery tabs (16, 26) extend from (Fig. 11) the flexible self-standing electrodes (10, 20) through the flexible material packaging (40) and external to the flexible material packaging (40), 

wherein the flexible lithium ion battery (100) has a shape of a wearable band ([0061]).  

Note that the claim limitation “has a shape of a wearable band” is intended use. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.). 

Regarding claim 2, Wu discloses wherein the conductive battery tabs (16, 26) are flexible ([0056]).  

Regarding claim 3, Wu discloses wherein the flexible lithium ion battery is free of current collector, free of binder, or free of both current collector and binder ([0062]).  

	Note that “the term ‘free of current collector’ refers to an electrode or self-standing electrode without a metal based current collector” ([0078]), as is consistent with the instant specification.

Regarding claim 4, Wu discloses a solid electrolyte ([0053) between each of the two or more flexible self-standing electrodes (10, 20).  

Regarding claim 5, Wu discloses wherein the flexible material packaging (40) is selected from a polymer (“plastic”; [0056]), a foil (“aluminum”; [0056]), and combinations thereof ([0056]).  
Regarding claim 6, Wu discloses ([0061]) extending flexible battery tabs (Fig. 12; jump wiring attached to battery) attached to the one or more conductive battery tabs (16, 26) attached to and extending from each flexible self-standing electrode (10, 20).  

claim 7, Wu discloses an electronic device (Fig. 12) comprising ([0061]): the flexible lithium ion battery (100) according to claim 1; and a light emitting device (“lamp”; [0061]; Fig. 12) electrically connected to the flexible lithium ion battery (100;[0061]).  

Regarding claim 8, Wu discloses wherein each flexible self-standing electrode (10, 20) comprises: 

a plurality of carbon nanotubes ([0028]; [0051]) arranged in a webbed morphology (Fig. 4) with interconnected spaces among the carbon nanotubes (Fig. 4; element 122), 

the interconnected spaces (Fig. 4) comprising: an electrode active material ([0034]; [0051]); and an electrolyte (“the electrolyte in the lithium ion battery 100 is liquid electrolyte solution, can soak the cathode electrode plate 12, the anode electrode plate 22”; [0052]).  

Regarding claim 11, Wu discloses wherein the flexible material packaging (40) comprises one or more layers selected from flexible polymer (“plastic”; [0056]), a foil (“aluminum”; [0056]), and combinations thereof ([0056]).  

Regarding claim 14, Wu discloses wherein the flexible lithium ion battery (100) is free of a separator (“solid electrolyte membrane or polymer electrolyte membrane”; [0053]), free of a current collector ([0062]), and free of a binder ([0062]).

Claims 1-3, 5, 7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Jung, S., Hong, S., Kim, J. et al. Wearable Fall Detector using Integrated Sensors and Energy Devices. Sci Rep 5, 17081 (2015). https://doi.org/10.1038/srep17081 (cited in IDS filed 08/11/2021).

Regarding claim 1, Jung discloses a flexible lithium ion battery (“Wristband-type stretchable LIB”; pg. 5; Fig. 3), 

the flexible lithium ion battery (Fig. 3) comprising: 

two or more flexible self-standing electrodes (“LCO (top) and LTO (bottom) coated on carbon fabric electrodes”; Fig. 3; pg. 4), 

each flexible self-standing electrode (Fig. 3) comprising one or more conductive battery tabs (Fig. 3a) attached to and extending from each flexible self- standing electrode (Fig. 3); 

flexible material packaging (Fig. 3a; “ecoflex encapsulation”; pg. 5, para. 6; “aluminum pouch”; pg. 5; para. 4) operative to contain the two or more flexible self- standing electrodes (Fig. 3a), 

wherein the conductive battery tabs (Fig. 3) extend from the flexible self-standing electrodes (Fig. 3) through the flexible material packaging (Fig. 3) and external to the flexible material packaging (Fig. 3), 

wherein the flexible lithium ion battery has a shape of a wearable band (“Wristband-type stretchable LIB”; pg. 5; Fig. 3).  

Note that the claim limitation “has a shape of a wearable band” is intended use. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.). 


    PNG
    media_image2.png
    382
    639
    media_image2.png
    Greyscale


Regarding claim 2, Jung discloses wherein the conductive battery tabs are flexible (“flexible battery cells”; pg. 5, para. 4).  

Regarding claim 3, Jung discloses wherein the flexible lithium ion battery (Fig. 3) is free of current collector (“flexible carbon fabric…current collectors”; pg. 5, para. 4).

Note that “the term ‘free of current collector’ refers to an electrode or self-standing electrode without a metal based current collector” ([0078]), as is consistent with the instant specification.

Regarding claim 5, Jung discloses wherein the flexible material packaging is selected from a polymer, a foil, and combinations thereof (Fig. 3a; “ecoflex encapsulation”; pg. 5, para. 6; “aluminum pouch”; pg. 5; para. 4).  

Regarding claim 7, Jung discloses an electronic device (“wearable fall detection system”; pg. 2, para. 3) comprising: 

the flexible lithium ion battery (“LIB”; pg. 2, para. 3) according to claim 1; and a sensor (“fall detection sensor and electronics”; pg. 2, para. 3).

Regarding claim 12, Jung discloses wherein the wearable band (“Wristband-type stretchable LIB”; pg. 5; Fig. 3) is a wristband (“Wristband-type stretchable LIB”; pg. 5; Fig. 3).

Claims 1, 2, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi, Ying, et al. "Graphene-based integrated electrodes for flexible lithium ion batteries." 2D Materials 2.2 (2015): 024004.

claim 1, Shi discloses a flexible lithium ion battery (Title), the flexible lithium ion battery (Title) comprising: 

two or more flexible self-standing electrodes (Abstract; “Flexible G-LTO and G-LFP electrodes”; pg. 6; Col. 1, para. 2), each flexible self-standing electrode (pg. 6; Col. 1, para. 2) comprising one or more conductive battery tabs (Fig. 8a) attached to and extending from each flexible self- standing electrode (pg. 6; Col. 1, para. 2); 

flexible material packaging operative (“PDMS”; pg. 6; Col. 1, para. 2) to contain the two or more flexible self- standing electrodes (pg. 6; Col. 1, para. 2), 

    PNG
    media_image3.png
    700
    899
    media_image3.png
    Greyscale

wherein the conductive battery tabs (Fig. 8a) extend from the flexible self-standing electrodes through the flexible material packaging (Fig. 8a) and external to the flexible material packaging (pg. 6; Col. 1, para. 2), 
wherein the flexible lithium ion battery has a shape of a wearable band (pg. 6; Col. 1, para. 2).

Note that the claim limitation “has a shape of a wearable band” is intended use. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art 

Regarding claim 2, Shi discloses wherein the conductive battery tabs are flexible (Fig. 8a).

Regarding claim 6, Shi discloses extending flexible battery tabs (Fig. 8a; jumper wires with alligator clips) attached to the one or more conductive battery tabs (Fig. 8a) attached to and extending from each flexible self-standing electrode (Fig. 8a).

Regarding claim 13, Shi wherein the extending flexible battery tabs (Fig. 8a; jumper wires with alligator clips) comprise spring metal (Fig. 8a; jumper wires with alligator clips)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20130171496 A1).

Regarding claim 1, Wang discloses a flexible lithium ion battery (“Thin Film Lithium Ion Battery”; Title; [0024]), the flexible lithium ion battery comprising: 

two or more flexible self-standing electrodes (Fig. 1; element 102 and 104; [0021]; [0029]; [0031]; [0024]), 

each flexible self-standing electrode (102, 104) comprising one or more conductive battery tabs ([0020]; Fig. 3, 4; element 20) attached to and extending from each flexible self- standing electrode (Fig. 3; element 10); 

flexible material packaging (“soft encapsulating bag”; [0033]; [0018]) operative to contain the two or more flexible self- standing electrodes (102, 104), 

wherein the conductive battery tabs (20) extend from the flexible self-standing electrodes (102, 104) through the flexible material packaging ([0033]) and external to the flexible material packaging ([0033]), 



However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang by employing a shape of a wearable band for Wang’s battery.

	
Regarding claim 3, Wang discloses wherein the flexible lithium ion battery (Title) is free of current collector ([0021]), free of binder ([0029]), or free of both current collector and binder ([0021]; [0029]).  

Note that “the term ‘free of current collector’ refers to an electrode or self-standing electrode without a metal based current collector” ([0078]), as is consistent with the instant specification.

Regarding claim 4, Wang discloses a solid electrolyte (Fig. 1; element 106) between each of the two or more flexible self-standing electrodes (102, 104).  

claim 10, Wang wherein the electrolyte (106) has a thickness from about 10 microns to about 50 microns ([0032]).  

 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, the instant claim is obvious over Wang’s disclosure.
	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (US-20150207143-A1) in view of Iwasaki (US20150372344A1).

Regarding claim 9, Wu discloses all claim limitations of claim 8 as set forth above. However, Wu fails to disclose wherein the electrolyte is selected from NASICON, garnet, perovskite, LISICON, LiPON, Li3N, sulfide, argyrodite, and anti-perovskite.  

	Iwasaki discloses a lithium ion battery ([0075]) comprising composite active material particles coated with electrolyte in both the positive and negative electrode layers ([0075]). Iwasaki further discloses that as a result of using these particles “the lithium secondary battery is able to suppress the reaction resistance to a lesser degree as compared to the existing lithium secondary battery” ([0075]). The solid electrolyte coatings disclosed by Iwasaki include LIPON ([0046]) and sulfide based electrolytes ([0051]).


 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727